   Case: 4:19-mj-01379-JMB Doc. #: 8 Filed: 10/07/19 Page: 1 of 2 PageID #: 98



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In Re:                                        )
                                              )       Case Nos.      4:19 MJ 1378 JMB
Suppressed Search Warrants                    )                      4:19 MJ 1379 JMB
                                              )

                                             ORDER

         Currently before the Court are several motions pertaining to two related search warrants

that were filed under seal. Movant Robert Patrick has filed a motion to unseal the search warrant

records in case no. 4:19 MJ 1378 JMB. [4:19 MJ 1378 JMB ECF No. 6] The Government has

filed a response to Movant’s motion to unseal [4:19 MJ 1378 JMB ECF No. 11], noting that the

Government has submitted for unsealing a redacted copy of the search warrant. [4:19 MJ 1378

JMB ECF No. 9] The Government has also filed a motion to unseal a redacted copy of the

search warrant in 4:19 MJ 1379 JMB.

         Accordingly,

         IT IS HEREBY ORDERED that, in case no. 4:19 MJ 1378 JMB, the Government’s

Motions for Leave to Filed Sealed Documents [ECF Nos. 8, 10] are GRANTED.

         IT IS FURTHER ORDERED that, in case no. 4:19 MJ 1378 JMB, the Government’s

Motion for Leave to File Redacted Records [ECF No. 9] is GRANTED.

         IT IS FURTHER ORDERED that, in case no. 4:19 MJ 1378 JMB, Movant’s Motion to

Unseal is DENIED without prejudice as moot.

         IT IS FURTHER ORDERED that, in Case No. 4:19 MJ 1379 JMB, the Government’s

Motion for Leave to Filed Sealed Motion [ECF No. 6] is GRANTED.
  Case: 4:19-mj-01379-JMB Doc. #: 8 Filed: 10/07/19 Page: 2 of 2 PageID #: 99



      IT IS FURTHER ORDERED that, in Case No. 4:19 MJ 1379 JMB, the Government’s

Motion for Leave to Filed Redacted Records [ECF No. 7] is GRANTED.



                                        /s/ John M. Bodenhausen
                                        JOHN M. BODENHAUSEN
                                        UNITED STATES MAGISTRATE JUDGE
SO ORDERED:

This 7th   day of October , 2019




                                          -2-
